UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6649


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

HAKIM ABDULAH RASHID, a/k/a Rodney Buchanan,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:10-cr-00941-RBH-1)


Submitted: September 28, 2017                                     Decided: October 3, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Hakim Abdulah Rashid, Appellant Pro Se. Alfred William Walker Bethea, Jr., Assistant
United States Attorney, Florence, South Carolina; Robert Frank Daley, Jr., Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Hakim Abdulah Rashid appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction under Amendment 782 to the

Sentencing Guidelines, as well as his pro se motion to modify his term of imprisonment

and his petition for a writ of error coram nobis, which also sought relief under

Amendment 782. The district court recognized that Rashid already received the benefit

of Amendment 782 when it granted Rashid’s previous § 3582(c)(2) motion and, thus, it

sua sponte determined that it lacked authority to entertain Rashid’s motions under United

States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010) (holding that nothing authorizes

a district court to reconsider its order on a § 3582 motion). In United States v. May, 855
F.3d 271 (4th Cir.), pet. for cert. filed, No. 17-142 (U.S. July 24, 2017), however, we

clarified that the prohibition against “§ 3582(c)(2)-based motions for reconsideration” is

not jurisdictional and, thus, is “waived when the government failed to assert it below.”

Id. at 274. Accordingly, the district court did not lack authority to entertain Rashid’s

motions.

      We need not remand this matter to the district court, though, because it is clear

that Rashid is entitled to no further relief under Amendment 782. Namely, the district

court sentenced Rashid to the bottom of his amended Guidelines range when it granted

Rashid’s prior § 3582(c)(2) motion. See United States v. Rashid, No. 4:10-cr-00941-

RBH-1 (D.S.C. Jun. 29, 2015). Because Rashid’s original below-Guidelines sentence

was not the result of a Government motion for a substantial assistance reduction, Rashid

is ineligible for any further sentence reduction under Amendment 782.         See USSG

                                            2
§ 1B1.10(b)(2) (2017) (providing that a district court may not impose a sentence below

the bottom of an amended Guidelines range unless the original term of imprisonment was

below the original Guidelines range as a result of a Government substantial assistance

motion). Since we may affirm the district court’s order “on any grounds apparent from

the record[,]” United States v. Riley, 856 F.3d 326, 328 (4th Cir.) (internal quotation

marks omitted), pet. for cert. filed, No. 17-5559 (U.S. Aug. 7, 2017), we affirm the

district court’s order on the alternate ground that Rashid is ineligible for a further

sentence reduction under Amendment 782. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3